PER CURIAM.
Pirsell L. Cooper appeals an order denying his motion for postconviction relief. He contends that in his plea bargain, he did not agree to be adjudicated as a habitual violent felony offender (“HVO”). We reject this claim. The plea colloquy reveals that there was an agreement for an HVO adjudication on the counts for sale of cocaine.
Defendant also contends that he does not qualify as an HVO. The plea colloquy reflects, however, the existence of a qualifying offense. See § 775.084(l)(b)l.c., Fla. Stat. (1997).
Affirmed.